         Case 1:18-cv-11940-RGS Document 53 Filed 12/04/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 GENZYME CORPORATION,

            Plaintiff,                          Civil Action No. 1:18-cv-11940-RGS
 v.


 THOMAS DOTTER and NOVARTIS
 PHARMACEUTICALS CORPORATION,

            Defendants.


                               NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.2, please enter the appearance of Russell Beck of Beck Reed

Riden LLP as counsel for Defendant Novartis Pharmaceuticals Corporation in the above-

captioned matter.

                                                Respectfully submitted,

                                                NOVARTIS PHARMACEUTICALS
                                                CORPORATION

                                                By its attorneys,

                                                 /s/ Russell Beck
                                                Russell Beck, BBO No. 561031
                                                Hannah T. Joseph, BBO No. 688132
                                                Lauren C. Schaefer, BBO No. 696628
                                                Beck Reed Riden LLP
                                                155 Federal Street, Suite 1302
                                                Boston, Massachusetts 02110
                                                617.500.8660 Telephone
                                                617.500.8665 Facsimile
                                                rbeck@beckreed.com
                                                hjoseph@beckreed.com
                                                lschaefer@beckreed.com
 Dated: December 4, 2018
         Case 1:18-cv-11940-RGS Document 53 Filed 12/04/18 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
December 4, 2018, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.


                                                 /s/ Russell Beck
                                                 Russell Beck




	                                               2
